       Case 1:19-cv-05028-WMR Document 57 Filed 03/09/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

Democratic Party of Georgia,
Inc., et al
    Plaintiffs,
       v.                              CIVIL ACTION FILE
                                       NO. 1:19-cv-05028-WMR

Brad Raffensperger in his
official capacity as Secretary of
State of Georgia, et al.,
    Defendants.

                                ORDER

     On March 6, 2020, the parties filed two Notices of Settlement [Doc

55 and Doc 56] informing the Court that the parties have settled this case

and that they will file the appropriate dismissal documents with the

Court by the end of March, 2020. The Clerk of Court is directed to

ADMINISTRATIVELY CLOSE this case.                The parties shall file a

dismissal or other filing disposing of this case upon finalization of the
      Case 1:19-cv-05028-WMR Document 57 Filed 03/09/20 Page 2 of 2




settlement.   If settlement negotiations should fail, the parties shall

promptly move to reopen the case.1



     IT IS SO ORDERED this 9th day of March, 2020.




1 Administrative closure is a docket-control device used by the Court for
statistical purposes. The parties need only file a motion to reopen the
case if settlement negotiations fail. Administrative closure will not
prejudice the rights of the parties to this litigation in any manner.


                                     2
